DETAILED ACTION
This action is responsive to the following communications: Application filed on July 14, 2020.
Claims 1-20 are presented for Examination. Claims 1, 11 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 12/23/2021 and 07/14/2020.  These IDS have been considered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 18, recited limitations “first signal processing circuitry “, “second signal processing circuitry” and “third signal processing circuitry” have lack of antecedent basis.
In claim 11, recited limitations “second data”, “third data” in line 2 have lack of antecedent basis and fails to point clearly and exactly third data.
Since the independent claims 1, 11 and 18 are rejected under 35 U.S.C. 112(a) and 112(b) and hence the dependent claims of 1, 11 and 18 are also rejected under 35 U.S.C. 112(a) and 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosgrave et al (US 2016/0245677).
Regarding independent claim 1, Cosgrave et al disclose that a magnetic angle measurement system (Fig.2A) comprising:
a first magnetic angle sensor (Fig.2A:102a) having a first plurality of outputs comprising a first subset of outputs and a second subset of outputs, wherein the first subset of outputs is distinct from the second subset of outputs;
a second magnetic angle sensor (Fig.2A:102b) having a second plurality of outputs (Fig.2A: output from 102b);
first signal processing circuitry (Fig.2A:206a) in a first signal processing path (Fig.2A:204a-206a), the first signal processing circuitry configured to receive the first subset of outputs from the first magnetic angle sensor and determine first magnetic angle data based on the received first subset of outputs;
second signal processing circuitry (Fig.2A:206b) in a second signal processing path (Fig.2A:204b-206b) configured to receive the second subset of outputs from the first magnetic angle sensor and determine second magnetic angle data based on the received second subset of outputs;
third signal processing circuitry (Fig.2A:206c) in a third signal processing path (Fig.2A:204c-206c) configured to receive the second plurality of outputs from the second magnetic sensor and determine third magnetic angle data based on the received second plurality of outputs; and
a processor (Fig.2A: 200a) configured to compare the first, second, and third magnetic angle data and determine a processing result (Fig.3A:312 based on the comparison, wherein fault tolerance resolution of the magnetic angle measurement system is based at least in part on the processing result (Fig.3A:310,312 and 314).

Regarding claim 2, Cosgrave et al disclose that wherein determining the processing result comprises determining agreement between two of the first, second, and third magnetic angle data (Fig.3A:310).

Regarding claim 3, Cosgrave et al disclose that wherein the processing result comprises one of the two magnetic angle data in agreement (Fig.3A:304).

Regarding claim 4, Cosgrave et al disclose that wherein the first, second, and third signal processing paths are independent paths (Fig.3A).

Regarding claim 5, Cosgrave et al disclose that further comprising fault detection circuitry configured to monitor the first, second, and third signal processing paths for faults (Fig.3A and [0058]).

 Regarding claim 6, Cosgrave et al disclose that wherein determining the processing result comprises determining no agreement between the first, second and third magnetic angle data and determining that the faults exist on two of the three signal processing paths ([0059]).

Regarding claim 7, Cosgrave et al discloses that wherein the processing result comprises the magnetic angle data from the processing path not having the fault ([0060]).

Regarding independent claim 11, Cosgrave et al discloses that a method for controlling a motor (Fig.1.A and [0030]), the method comprising:
obtaining first data from a first signal processing path (Fig.2A:204a-206a), second data from a second signal processing path (Fig.2A:204b-206b), and third data from a third signal processing path (Fig.2A:204c-206c), the first and the second data being associated with a first sensor (Fig.2A:102a), the third data being associated with a second sensor (Fig.2A:102b) that is different from the first sensor, and the first, second, and third signal processing paths being independent of each other (Fig.2A: Independent paths shown by A1-S1,A2-S2 and A3-S3 and [0035]);
determining a first angle, a second angle, and a third angle from the first, the second, and the third data, respectively ([0052]),
comparing, with a processor (Fig.2A:210), the first, second, and third angles; and
controlling the motor based at least in part on the comparison (Fig.3A).

Regarding claim 12, Cosgrave et al disclose that wherein the controlling the motor based on the comparison comprises determining that two of the first, the second and the third angles match and controlling the motor using one of the two matching angles in response to the determining that two of the first, the second and the third angles match (Fig.3A:308).

	
Regarding claim 13, Cosgrave et al disclose that further comprising monitoring the first, second, and third signal processing paths to detect errors and causing an indication of an active fault flag in response to detecting the error, the active fault flag associated with the signal processing path having the detected error (Fig.3A: 314).

Regarding claim 14, Cosgrave et al disclose that wherein the controlling the motor based on the comparison comprises determining that the first, second and third angles mismatch, determining that active fault flags are associated with two of the first, second, and third signal processing paths, and controlling the motor using the angle associated with the signal processing path not associated with the active fault flag in response to the determination that the active fault flag is associated with the two of the first, second, and third signal processing paths (Fig.3A).

Regarding claim 15, Cosgrave et al disclose that wherein the first sensor is an anisotropic magnetoresistive sensor and the second sensor is a tunneling magnetoresistive sensor (Abs.).

Regarding independent claim 18, Cosgrave et al disclose that a motor control system configured as part of a vehicle control system ([0030]), the motor control system comprising:
a shaft (Fig.1A:106) in communication with a steering wheel of the vehicle ([0030]); and
a magnetic angle measurement system (Fig.2A) for determining rotation of the shaft for motor control, the magnet angle measurement system including:
a first magnetic angle sensor (Fig.2A:102a) having a first plurality of outputs comprising a first subset of outputs and a second subset of outputs, wherein the first subset of outputs is distinct from the second subset of outputs;
a second magnetic angle sensor (Fig.2A:102b) having a second plurality of outputs;
first signal processing circuitry in a first signal processing path (Fig.2A:204a-206a), the first signal processing circuitry configured to receive the first subset of outputs from the first magnetic angle sensor and determine first magnetic angle data based on the received first subset of outputs;
second signal processing circuitry in a second signal processing path (Fig.2A:204b-206b) configured to receive the second subset of outputs from the first magnetic angle sensor and determine second magnetic angle data based on the received second subset of outputs;
third signal processing circuitry (Fig.2A:206c) in a third signal processing path (Fig.2A:204c-206c) configured to receive the second plurality of outputs from the second magnetic sensor and determine third magnetic angle data based on the received second plurality of outputs; and
a processor (Fig.2A: 200a) configured to compare the first, second, and third magnetic angle data and determine a processing result (Fig.3A:312) based on the comparison, wherein the motor control is based at least in part on the processing result.

Regarding claim 19, Cosgrave et al disclose that wherein determining the processing result comprises determining agreement between two of the first, second, and third magnetic angle data (Fig.3A).

 Regarding claim 20, Cosgrave et al disclose that wherein the processing result comprises one of the two magnetic angle data in agreement (Fig.2A: 102a,102b).

Allowable Subject Matter
Claim 8-10 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846